Case 8:15-cv- -
e 8:15-cv-00011-TPB-CPT Document 162-3 Filed 06/10/20 Page 1 of 1 PageID 1923

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Middle District of Florida

Case Number: 8:15-CV-00011-TPB-
CPT

Plaintiff:
OXEBRIDGE QUALITY RESOURCES INTERNATIONAL, LLC

VS.

Defendant:
Marc Timothy Smith, et al

For:
Glen Shrayer
Ft. Lauderdale, FL 33316

Received by A Precision Investigation & Consulting, LLC on the 6th day of May, 2020 at 6:02 pm to be
served on Marc Timothy Smith, 8466 Lesourdsville - West Chester Rd., West Chester, OH 45069.

|, Dale Dorning, do hereby affirm that on the 26th day of May, 2020 at 6:40 pm, I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the Order for Defendant to Show
Cause with the date and hour of service endorsed thereon by me, to: Marc Timothy Smith at the address
of: 8466 Lesourdsville - West Chester Rd., West Chester, OH 45069, and informed said person of the
contents therein, in compliance with state statutes.

Additional Information pertaining to this Service:
Smith initially denied that he was Marc Smith but refused to show any identification and once he was
provided the documents he tacitly acknowledge that he was Smith.

Description of Person Served: Age: 70, Sex: M, Race/Skin Color: White, Height: 5-09, Weight: 180, Hair:
Gray, Glasses: Y

| certify that | am over the age of 18, have no interest in the above action, and ama Licensed Private
Investigator, authorized to serve process in the judicial circuit in which the process was served.

\
\\e, | Wx =
Coat Doe, \

A Precision Investigation & Consulting, LLC
8216 Princeton-Glendale Rd., Ste 260

West Chester, OH 45069

(888) 246-4927

Our Job Serial Number: PRE-2020009547
Ref: 8:15-cv-00011-TP B-CPT

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1m

 
